DETAILED ACTION
Claims 1-20 are pending.
Claims 1-7, 10, and 15-19 have been examined.
Claims 8-9, 11-14, and 20 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (62/816509) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of KR 10-2020-0013303 was electronically retrieved by the USPTO on April 16, 2020.

Information Disclosure Statement
In the IDS submitted on January 7, 2021:
The first cited reference has been struck through because it is a duplicate of document 8 cited in the IDS submitted on March 10, 2020.  As such, this strike-through is not indicative of a lack of consideration, but merely of duplication.
The cited NPL document (Office Action) has not been considered (see strike-through) because applicant did not cite relevant pages (see 37 CFR 1.98(b)(5)) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.)…”).
In the IDS submitted on March 4, 2021:
The cited NPL document (Office Action) has not been considered (see strike-through) because applicant did not cite relevant pages and provide a copy.
In the IDS submitted on April 16, 2021:
The cited NPL document (Office Action) has not been considered (see strike-through) because applicant did not cite relevant pages and provide a copy.  Also, note that this is a duplicate of the NPL document cited in the IDS submitted on March 4, 2021.
In the IDS submitted on December 14, 2021:
The first cited NPL document (Office Action) has not been considered (see strike-through) because applicant did not cite relevant pages and provide a copy.
The second cited NPL document (Wikipedia) has not been considered (see strike-through) because applicant did not provide a copy.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on December 7, 2021, is acknowledged.
Applicant's election with traverse of species I(a) in the voice mail received on December 13, 2021, is acknowledged.  The traversal is on the grounds that species I(a) and I(b) are not 

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At this point in time, the examiner recommends --Memory Device Including A Circular Instruction Memory Queue Connected To A Processor In Memory--.  This suggestion may change if the claims change.
The abstract of the disclosure is objected to because of the following minor informalities:
In line 4, replace “mth” with --mth-- for consistency with line 3.
In the 2nd to last line, replace “updated” with --written--.  The new instruction is not updated, it is written.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
All FIGs are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The examiner asserts that applicant’s drawing PDF file submitted through EFS includes some slight blur/noise, which has resulted in overall reduced quality of the drawing images after conversion.  There is some pixelation/waviness, and some text is difficult to read such as “Inst MEM” (622) in FIG.14.  Please try to submit a clean, blur-free set of replacements.
FIG.5 is objected to because of the following:
The 2nd and 4th modes are labeled differently but show the same steps.  The examiner questions whether the last row corresponding to “EXECUTING MODE” should be deleted entirely, and if “LOADING MODE” in the 2nd row should be changed to “EXECUTING MODE”.  Please see the description of FIG.5 in paragraphs [0062]-[0067].
In the 3rd row, replace “OPERTION” with --OPERATION--.


Claim Objections
Claim 1 is objected to because of the following informalities:
In the 2nd to last line, replace “updated” with --written--.  The new instruction is not technically updated.
Claim 2 is objected to because of the following informalities:
In the 2nd to last line, replace “updated” with --written--.
Claim 5 is objected to because of the following informalities:
In the last line, replace “updated” with --written--.
Claim 6 is objected to because of the following informalities:
In the last line, replace “updated” with --written--.
Claim 7 is objected to because of the following informalities:
In the 2nd to last line, replace “updating” with --writing--.
Claim 8 is objected to because of the following informalities:
In line 5, replace “from” with --provided by-- for consistency with claim 1.
Claim 15 is objected to because of the following informalities:
In the last line, it appears that --the-- should be inserted before “others” if applicant is referring to the others in the 4th to last line.
Claim 16 is objected to because of the following informalities:
In the last line, replace “updated” with --written--.
Claim 17 is objected to because of the following informalities:
In the 2nd to last line, replace “updated” with --written--.
Claim 18 is objected to because of the following informalities:
In the 2nd to last line, replace “updating” with --writing--.
Claim 19 is objected to because of the following informalities:
The examiner recommends replacing “overwriting” and “over” in lines 2-3 with
--writing-- and --to--, respectively.  The examiner notes that it is incorrect to say that segments are overwritten over.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) and its/their interpretation(s) is/are:
In claim 3, “control logic configured to decode a command or address…, to control a memory bank operation…, or to perform a control operation controlling the PIM circuit…””.  From paragraph [0030] and FIG.1, 240-241, this is interpreted as a command/address decoder, which is generally known structure in the art, and equivalents thereof.  In other words, a decoder includes structure that receives input and decodes it into some output control that is used to control various aspects of the system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-7, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 6, last line, “the first instruction”, which could refer to the first instruction of the m instructions of line 2, or to the first instruction of line 4.
In claim 7, 2nd to last line, “the first executed instruction” for similar reasons.
In claim 15, , “the execution order”.
In claim 16, line 4, “the instructions”, which could refer to instruction in claim 15, line 2, or claim 15, line 5.
In claim 17, line 3, “the same plurality of first to mth instructions”.
In claim 17, line 5, “the second instruction”.  It is not clear if applicant means the literal second instruction, i.e., the instruction immediately following the first instruction in the plurality of first to mth instructions, or any instruction other than the first instruction that is being called the second instruction.  For purposes of examination, “the second instruction” will be interpreted as --a second instruction-- (as claim 6 was written).  Please change “the” to --a--.  Note that this interpretation allows claim 18 to be examined with claim 17.  If applicant makes it clear that claim 17 is referring to the instruction immediately following the first instruction, the claims may be restricted apart.
In claim 17, line 3, “the same plurality of first to mth instructions”.
In claim 20, line 2, “the instruction” for similar reasons set as above for claim 16.
In claim 20, line 3, “the execution order”.
In claim 20, lines 3-4, “the instructions from a host”.
Referring to claim 4, it is unclear what is meant by “substantially the same plurality” in line 2.  That is, applicant claims first to Nth bank arrays and then claims first to Nth PIM circuits.  If there are N of each, then there are the same number (not substantially the same number) of arrays and PIM circuits.  In other words, the claim contradicts itself by claiming that there are N arrays and PIM circuits, but at the same time not exactly N of each.  Please clarify.
Referring to claim 15, the last line is grammatically incorrect and unclear to the point that the examiner does not understand the metes and bounds of the claim.  Please amend for clarity.  For purposes of prior art examination, the last line will be interpreted as if it read “executing the others of the plurality of instructions”.
Claims 16-20 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., U.S. Patent Application Publication No. 2017/0344301 (herein referred to as Ryu), in view of Stoney, U.S. Patent No. 6,237,079.
Referring to claim 1, Ryu has taught a memory device comprising:
a) a memory bank including at least one bank array of memory cells (FIG.1, 110);
b) a processor in memory (PIM) circuit (FIG.1, 120 and/or FIG.4, 122, which is part of PIM 120) connected to the memory bank and configured to perform an operation logic processing operation by using at least one of data provided by a host or data read from the memory bank (see paragraphs [0045]-[0046].  FIG.5 also shows example operations.  For instance, in FIG.5(c), data read from the bank is added to DATA_iP (from host)); and
c) an instruction memory connected to the PIM circuit to store instructions provided by the host (see FIG.1, 111, and paragraphs [0045]-[0046], instructions destined for the PIM circuit are stored in part of 111.  Alternatively, or in addition, where the PIM circuit is 122, note, from FIGs.3-4, that decoding unit 121 is connected to PIM circuit 122 and decoding unit 121 includes register buffer 121a, which temporarily stores the instructions (paragraph [0068])),
d) Ryu has not taught the instruction memory including a circular instruction memory queue having a plurality of first to mth instruction queue segments configured in a circle.  However, Stoney has taught that a 10-segment buffer between two processors includes a very well-known circular queue (see FIG.6, 1040, and FIG.7, and column 14, line 66, to column 15, line 40).  A circular queue is beneficial for known reasons, as least because its size and location are fixed and predictable and it can insert an instruction over a previous instruction, unlike a linear queue.  The examiner notes that any implementation of the instruction buffer would yield a reasonable expectation of success in Ryu.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that the instruction memory (either or both of 111 and 121a) includes a circular instruction memory queue having a plurality of first to mth instruction queue segments configured in a circle.
e) Ryu, as modified, has further taught wherein instructions stored in the first to mth instruction queue segments are executed in response to an operation request from the host (see the abstract, paragraphs [0047]-[0052] and [0082]-[0085], etc., and FIGs.1 and 7.  The host , and a new instruction provided by the host is updated over a completely executed instruction at a segment in the circular instruction memory queue (again, see Stoney, FIG.6, 1040, and FIG.7, and column 14, line 66, to column 15, line 40.  In the example shown, the next new instruction to be written will be written to segment 0, which already stores a previous instruction that has not yet been executed.  Thus, the queue is full and writing the new instruction must wait until the instruction in segment 0 is completed.  Note that this is the inherent nature of a circular queue.  Once all circular queue segments have been written to once, any new instruction must overwrite a previous instruction.  However, the previous instruction must not be overwritten before being read; otherwise it will be lost and not executed, which is incorrect).
Referring to claim 3, Ryu, as modified, has taught the memory device of claim 1, further comprising control logic configured to decode a command or address received from the host, to control a memory bank operation on the memory bank based on the decoded command or address, or to perform a control operation controlling the PIM circuit to perform the operation logic processing operation (see FIGs.3-4, decoder 121, and paragraph [0064]).
Referring to claim 5, Ryu, as modified, has taught the memory device of claim 1, wherein the memory device operates in a loading mode, an executing mode, and an executing and updating mode, wherein, in the loading mode, first to mth instructions are stored in the first to mth instruction queue segments (see FIGs.6-7 and paragraphs [0050]-[0051], [0068], [0078]-[0080], and [0083]-[0085].  Queues 111 and/or 121a are loaded with , wherein, in the executing mode, in response to the operation request from the host, at least some of the first to mth instructions are sequentially executed (see FIG.6, steps S140.  Instructions that are loaded are ultimately executed), and wherein, in the executing and updating mode, in response to the operation request from the host, while executing instructions stored in the instruction memory, a new instruction is updated over a previously executed instruction in the circular instruction queue (see Stoney, FIG.6, 1040, and FIG.7, and column 14, line 66, to column 15, line 40.  This mode would be when the host wants to write at least one additional new instruction, but the queue is full.  In this mode, the system will wait to queue the new instruction until some number of previously queued instructions are executed, at which point, a new instruction will be written over a previously executed instruction.  In FIG.7, instruction 10 will be written over previous instruction 0).
Referring to claim 6, Ryu, as modified, has taught the memory device of claim 1, wherein first to mth instructions are stored in the first to mth instruction queue segments (see Stoney, FIG.7, and the description thereof.  Note that m could be any value between 2 and 10), and wherein, after a first instruction is executed, while a second instruction is executing, an (m+1)th instruction is updated over the first instruction in the circular instruction queue (from the operation of Stoney, after instruction 0 is executed, and the system has moved on to executing some subsequent instruction, a new instruction 10 will be written over instruction 0).
Referring to claim 7, Ryu, as modified, has taught the memory device of claim 1, wherein first to mth instructions are stored in the first to mth instruction queue segments (see Stoney, FIG.7, and the description thereof.  Note that m could be any value between 2 and 10), and wherein, after a plurality of first to kth instructions are sequentially executed, an operation of updating a new instruction starts from the first executed instruction in the circular instruction queue (see Stoney, column 15, lines 11-16.  Basically, when the queue is full, the next new instruction will not be queued until after some number of k instructions (e.g. k=5 (half)) are executed).
Claims 2, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Stoney and the examiner’s taking of Official Notice.
Referring to claim 2, Ryu, as modified, has taught the memory device of claim 1
a) Ryu has not taught wherein some of a plurality of instructions are stored in the first to mth instruction queue segments in relation to one neural network function.  However, neural network processing is very well-known in the art and allows for machine learning for applications such as image recognition, etc.  Such processing operates on a potentially large amount of data stored in memory.  Thus, a PIM would be beneficial to speed up processing thereof.  The examiner notes that Ryu could be applied to any number of instructions related to any type of processing, as it is not so limited.  Any type of processing would be obvious to try with a reasonable expectation of success and/or predictable results.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that some of a plurality of instructions are stored in the first to mth instruction queue segments in relation to one neural network function.
b) Ryu, as modified, has further taught wherein others of the plurality of instructions are sequentially updated over completely executed instructions among the first to mth instruction queue segments (again, this is the nature of the circular queue.  Not only can some .
Referring to claim 10, Ryu, as modified, has taught the memory device of claim 1, but has not taught wherein each of the first to mth instruction queue segments comprises at least one of a flip-flop or a latch.  However, both of these are known queue implementation in the art.  That is, these are basic storage circuits that can be used to build larger structures, such as a queue.  Any queue implementation could be substituted for any other and Ryu, as modified, would still work predictably, in the same fashion.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu such that each of the first to mth instruction queue segments comprises at least one of a flip-flop or a latch.
Claim 15 is rejected for similar reasons as claims 1-2.
Claims 16-18 are rejected for similar reasons as claims 5-7, respectively.
Referring to claim 19, Ryu, as modified, has taught the method of claim 15, wherein an operation of performing operation processing by executing one or more instructions, and an operation of overwriting one or more new instructions over instruction queue segments containing previously executed instructions, are alternately performed (this is inherent.  Over time, processing occurs both before and after queuing, and queuing occurs both before and after processing.  As such, the two operations occurs in alternative fashion.  As an example, instruction 0 is the first instruction and must be queued before it is executed.  After it is queued, instruction 0 may be processed.  After instruction 0 is processed, some other instruction is queued, whether it be instruction 10, 100, etc.  These instructions will ultimately be subsequently executed.  Thus, queueing and processing alternate to some degree).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Stoney and O et al., U.S. Patent Application Publication No. 2018/0107406 (as cited by applicant and herein referred to as O).
Referring to claim 4, Ryu, as modified, has taught the memory device of claim 1, but has not taught wherein the memory bank comprises a plurality of first to Nth bank arrays and the PIM circuit comprises substantially the same plurality of first to Nth PIM circuits arranged to correspond to the first to Nth bank arrays, and wherein the instruction memory is arranged to correspond to each of the first to Nth PIM circuits and an instruction read from the instruction memory is provided to a corresponding PIM circuit.  However, O has taught a memory module with memory banks and processing devices associated with each of the banks.  See FIGs.1A-1B and paragraphs [0044]-[0053].  Each processing device operates on its own respective memory bank in response to the same command from the shared buffer 130.  By having more processing devices on the memory chip, parallelism and throughput is increased.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that the memory bank comprises a plurality of first to Nth bank arrays and the PIM circuit comprises substantially the same plurality of first to Nth PIM circuits arranged to correspond to the first to Nth bank arrays, and wherein the instruction memory is arranged to correspond to each of the first to Nth PIM circuits and an instruction read from the instruction memory is provided to a corresponding PIM circuit.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Stoney and Elliott et al., “Computational RAM: Implementing Processors in Memory”, IEEE, 1999, pp.32-41 (herein referred to as Elliott).
Referring to claim 4, Ryu, as modified, has taught the memory device of claim 1, but has not taught wherein the memory bank comprises a plurality of first to Nth bank arrays and the PIM circuit comprises substantially the same plurality of first to Nth PIM circuits arranged to correspond to the first to Nth bank arrays, and wherein the instruction memory is arranged to correspond to each of the first to Nth PIM circuits and an instruction read from the instruction memory is provided to a corresponding PIM circuit.  However, Elliott has taught multiple processing elements (PIM circuits) each operating on their own respective private memory partition (see p.33, 1st full paragraph to left of FIG.2).  Because the elements operate in SIMD fashion, a single instruction controls all of them (FIG.1 shows single SIMD instruction going to all processing elements).  Thus, only one instruction buffer is needed because each instruction would control all elements.  Duplicating buffers/instructions (for each element) would be costly and unnecessary.  In addition, by having more processing devices on the memory chip, parallelism and throughput is increased.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that the memory bank comprises a plurality of first to Nth bank arrays and the PIM circuit comprises substantially the same plurality of first to Nth PIM circuits arranged to correspond to the first to Nth bank arrays, and wherein the instruction memory is arranged to correspond to each of the first to Nth PIM circuits and an instruction read from the instruction memory is provided to a corresponding PIM circuit.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kirsch, ‘842, has taught active memory device 200 that has a command queue, which buffers commands that are broken down in engine 220 and sent to a first FIFO for array processing commands, and a second FIFO for memory commands on DRAM.
Sankarlingam, ‘856, has taught a shared mailbox storing host instructions for multiple active memory cores.  Results of processing based on the instructions are returned via shared mailbox 190.
Kasibhatla, ‘291, has taught a memory device with a PIM connected to a CMD queue and a CMD/ADDR buffer, both of which are written by a host.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183